Exhibit FIRST AMENDMENT This FIRST AMENDMENT, dated as of April 15, 2009 (this “Amendment”), amends that certain AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 6, 2006 (the “Credit Agreement”), among MIDAMERICAN ENERGY HOLDINGS COMPANY, an Iowa corporation (“Borrower”), the banks listed on the signature pages thereto (the “Banks”), JPMORGAN CHASE BANK, N.A., as L/C Issuer, UNION BANK, N.A. (formerly known as Union Bank of California, N.A.), as administrative agent for the Banks (in such capacity, the “Agent”), THE ROYAL BANK OF SCOTLAND PLC, as Syndication Agent, and JPMORGAN CHASE BANK, N.A., ABN AMRO BANK N.V. and BNP PARIBAS, as Co-Documentation Agents.
